Title: Notes on State Claims, [ca. 20 June] 1790
From: Madison, James
To: 


[ca. 20 June 1790]

N. Hampshre.rate of depreciation settled by law after Mar. 18. 80. from 40 to 120 for 1. Actual rate do. in new emissions as 4 to 1.

Besides the State bounties, bounties by towns classes & individuals are charged the amount of £115683..12–8 = Dollars.
385,612



Massts.depreciation settled by law after Mar. 18. 80. from 40 to 160 for 1.
do new emissions, as valued by State Commissrs. extends as far as 5 for 1.

Amt. of Penobscot claim £116,282..6–10 =

amount of bounties to 3169 men for 3 years or war at £128..9..6. lawful specie— £407,137..5..6



do. for bounty &c for service in Canada &
}
243,773..19..10

N. Y.—& in 76 for 3 years & during war







Amt. of bountiesfor 3 Months, 5, 6, 9, do. and for deffit. &
 dollars

indefinite services 1,688,965, of which 727,347 dollrs. for 3, 5 & 6 months—& in 80 & 81—& extended at 40 for 1.

Mileage charged


R. Island—scale extends no farther than Continental—payts. after Mar. 18. 80 are rated at 40 for 1—New Emission depreciated as far as 8 for 1.

getting stock off Island charged—

enlistments for 3 months, & ⟨class⟩ bounties charged—in 80, 81, & 82. and extended at 40 for 1.


Connecticut.scale extends no farther than continental—No New Emission issued—but a state currency—of which the rate was a contest between Commissr. of U. S. & do. of State



  Specie
For defence of sea coast—charged at£ 312,485..18..4. =



loss of baggage charged—Committee service, charged—

Bounties for short levies charged—


N. York—scale no farther than the continental—actual depreciation much higher—By laws of Feby. & Mar. 1781. rated at 75 for 1. & of May 1784 old money made receivable at 120 for 1.—New emission rated as specie.



 Specie
Bounty to Militia charged at597,170..30 dollars—extended @ 40 for 1.




N. Jersey.scale extends as far as 150 for 1. & as far as it applies claims reduced by it. New Emission reduced by a scale extending to 3 for 1.

518,469 67/90, charged in specie for interest pd. in paper on debt of U. S. (this to be deducted in consequence of the funding bill which credits N. J. pro tanto)

Stoppages—(by U. S.) charged 45,000 drs.—quer. if actually pd. by State to individls.


Pennsyla.Legal depreciation extended to 75 for 1. actual to 225 for 1. Actual do. of New Emission extends to 5 for 1. This much affect claim

further claims intimated to a considble. amt.



Dollrs
Naval armanents for bay & river charged at449,928..72, specie.




Whole charge for recruiting army—only 282,154..3. & enlistts. long. Compare this with like claim of Massts.


Delaware—Scale of depreciation extends no farther than July 80—then @ 64½ for 1.



Dolrs. old emissSpecie
The whole recruiting charge only90,615 = to.
and7965..38




Maryld.Scale extended to May 81. then 280 or 7 State dollrs. for 1



Dolrs. speciDrs. old emission
total claim as made by State.4,000,00010,000,000





Contl. dollrsSpecieSpeci Drs.
812,985..74 =&&40,244..88—form the whole
charge for recruiting army—




N. Carola.Rate of depreciation in 1781—725 for 1.
No New Emission issued

Claims considered by Genl. Board as vague &c &c. & a mere conjectural statement


S. Carola.little use of Cont: Money—no new Emission


State scale extends to May 1780—then 52 for 1.

further claims intimated

Dolrs. speci
57,531..7 charged for equipping ships to procure cloathing—

specie dolrs.
4,400,000 stated Apl. 27, 1790, pending assumption by Senators & Reps—as to be added to claims reported by general board—(note 2,900,000 thereof, for fortifications, vessels sunk &c. armed vessels & for defence of Charleston & sea Coast[)].


Georgia.few payments in Contl. money after Mar. 18. 1780
No New Emission

State scale extends to June 1780, then 80 for 1.

